Citation Nr: 0207399	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  He had a period of absence without leave during 
that time.  His DD214 shows that he served one year, 11 
months, and one day in service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in August 1989 and December 1991 rating decisions.  
The veteran was notified of those decisions at those times 
and did not appeal either decision.  

2.  The veteran has brought forth competent evidence of a 
diagnosis of post-traumatic stress disorder, which must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran does not have post-traumatic stress disorder 
based upon a verified stressor.


CONCLUSIONS OF LAW

1.  The August 1989 and December 1991 rating decisions, which 
denied service connection for post-traumatic stress disorder, 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for post-traumatic stress 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1996 rating decision on appeal, 
the March 1996 statement of the case, and the April 1997, 
August 1998, and February 2002 supplemental statements of the 
case, the RO informed the veteran of the evidence necessary 
to establish service connection for post-traumatic stress 
disorder.  In the March 1996 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for service connection for post-traumatic 
stress disorder.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran stated he had received treatment at 
the VA Medical Center in La Jolla, California, for post-
traumatic stress disorder.  The record reflects that the RO 
obtained the treatment records from that facility and has 
associated them with the claims file.  At the time of his 
prior claims, the veteran had stated he had received both VA 
treatment at the Loma Linda facility in California and 
treatment at a private facility.  The RO obtained both the VA 
medical records and the private medical records, and they 
have been associated with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for post-traumatic stress disorder or a 
psychiatric disorder that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA examination related to 
his claim.

The veteran has alleged stressors that occurred while he was 
in service.  Specifically, he stated that he witnessed two 
deaths of fellow soldiers-one that was shot in front of him 
and one that he accidentally killed during a training 
exercise.  The record reflects that the RO sent the veteran 
several letters, asking that he submit specific dates of the 
incidents and names of the dead soldiers.  The first letter 
was sent in September 1996, wherein it asked for the dates of 
these two incidents and the names of the fellow soldiers.  
The RO asked that the veteran provide this information within 
30 days.  The record shows that the veteran did not respond, 
and the RO issued a supplemental statement of the case in 
April 1997, informing the veteran of his failure to respond 
and of its continual denial of the claim.  The veteran 
responded in December 1997, but did not give the details for 
which he was asked.  The RO issued another supplemental 
statement of the case in August 1998, informing the veteran 
of his failure to provide it with the more-detailed evidence.  
In an October 2001 letter, the RO again informed the veteran 
that it needed more detailed information about his stressors 
so that it could attempt to verify them.  The RO also 
explained in detail the evidence needed to substantiate his 
claim for service connection for post-traumatic stress 
disorder.  It asked that the veteran submit his response 
and/or additional evidence in 60 days.  The record reflects 
that the veteran did not respond.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The Board notes that the record reflects that the RO 
apparently found that new and material evidence had been 
presented to reopen the claim for service connection for 
post-traumatic stress disorder, as the claim was adjudicated 
on its merits.  While the Board agrees that new and material 
evidence has been presented, the issue of whether new and 
material evidence has been submitted to reopen a previously 
disallowed claim is a material issue.  Before the Board may 
reopen such a claim, there must be a finding that new and 
material evidence has been presented.  See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
addition, 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001), 
requires that each decision of the Board include a "written 
statement of the Board's findings and conclusions, and the 
reasons and bases for those findings and conclusions, on all 
material issues of fact and law presented in the record."  
As such, the Board will herein conduct a brief discussion of 
the reasons and bases for its conclusion that new and 
material evidence has been presented, thereby reopening the 
claim for service connection for post-traumatic stress 
disorder.

At the time of the last denial of service connection for 
post-traumatic stress disorder in December 1991, the veteran 
had not brought forth competent evidence of a diagnosis of 
post-traumatic stress disorder.  In the current appeal, the 
veteran has brought forth competent evidence of a current 
diagnosis of post-traumatic stress disorder.  As such, the 
record now includes evidence indicating a diagnosis of and 
treatment for post-traumatic stress disorder, which was 
missing at the time of the 1991 decision, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection.  
See 38 C.F.R. § 3.156(a).  Therefore, the Board finds that 
the additional evidence submitted since December 1991 rating 
decision constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for 
post-traumatic stress disorder, and the claim is reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO clearly adjudicated the claim on the 
merits in its rating decision, statement of the case, and 
supplemental statements of the case.  As stated above, the 
veteran has been provided with the evidence necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder.  Additionally, the veteran's 
arguments have been based on his asserting that he has post-
traumatic stress disorder, which is related to service.  
Thus, the veteran has been provided with the opportunity to 
argue his case on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

While this appeal was pending, the applicable regulations 
regarding service connection for post-traumatic stress 
disorder, 38 C.F.R. § 3.304(f), were amended on June 18, 
1999, effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808.

With respect to the first element (a diagnosis of post-
traumatic stress disorder), the United States Court of 
Appeals for Veterans Claims (the Court) has held that "a 
clear (that is, unequivocal) post-traumatic stress disorder 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable 
[Diagnostic and Statistical Manual of Mental Disorders (DSM)] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition." Id. 
at 141.

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence.'"  Cohen, 
10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 
1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. 
389; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The VA 
ADJUDICATION MANUAL M21-1 (M21-1) provides that the required 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
See M21-1, part VI, formerly 7.46.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.  The reasons follow.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of the inservice stressors.  However, the veteran's 
claim fails because he has not brought forth evidence to 
corroborate his inservice stressors.  As stated above, a 
noncombat stressor must be supported by "credible supporting 
evidence."  Here, the only evidence that supports the 
veteran's allegation of the inservice stressors is his 
statements, to include his reporting the history of the 
incident to examiners when being evaluated.  The veteran's 
statements, by themselves, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
inservice stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. 
App. 389; Dizoglio, 9 Vet. App. at 166.  

The veteran has stated that although his occupational 
specialty was that of a truck driver, he was given additional 
jungle training duties and helped teach others target 
detection, jungle survival, and escape procedures.  The Board 
is aware that the veteran provided service records, which 
showed that he participated in the Jungle Operations Training 
Center while he was in service; however, those records do not 
substantiate the veteran's allegation of having killed a 
fellow soldier or having witnessed a fellow soldier being 
killed.  The Board finds that the veteran's allegations that 
he witnessed the killing of a fellow soldier and that he 
accidentally killed a fellow soldier during training 
exercises are not credible.  At the prior times that the 
veteran filed his claims for service connection for post-
traumatic stress disorder, he described general stressors 
such as survivor's guilt and other feelings, such as worrying 
whether or not he was effective in providing soldiers with 
training.  He did not begin to describe these two incidents 
involving death until he submitted his substantive appeal in 
1996.  The veteran asserted that he had been able to remember 
these incidents as a result of having received treatment for 
post-traumatic stress disorder from 1986 to the present.  The 
Board is reluctant to extend credibility to this argument.  
Thus, his allegations of the two inservice stressors are 
given little probative value.  This determination is further 
substantiated by the veteran's failure to provide VA with the 
soldiers's names and the dates of their death.  The veteran 
has stated that the person he witnessed being shot was a good 
friend, with his not being able to remember the individual's 
name having the effect of loosening the probative value of 
his assertion.  Regardless, the veteran has not brought forth 
any corroboration as to these inservice stressors, and the 
Board finds that the preponderance of the evidence is against 
a finding that such inservice stressors occurred.

Additionally, the Board notes that the RO has asked the 
veteran on several occasions, as laid out above, to provide 
the names of the two individuals and an estimate as to the 
month and year of the incidents so that it could attempt to 
verify the veteran's stressors.  The veteran has not provided 
the information.  The Court has held that the "duty to 
assist is not a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  See 38 C.F.R. § 
3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not dispute that the veteran has a psychiatric 
disorder; however, the record does not support a finding that 
the veteran has post-traumatic stress disorder attributable 
to his military service, or any incident therein.  As stated 
above, the evidence of record does not verify that the 
veteran engaged in combat, and there is no credible 
supporting evidence that his alleged non-combat stressor 
occurred, apart from the veteran's lay statements and 
testimony.  Therefore, the veteran's claim for service 
connection for post-traumatic stress disorder, fails on the 
bases that all of the elements required for a such a showing 
under 38 C.F.R. § 3.304(f) have not been met.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for post-traumatic stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


